Judgment, Supreme Court, New York County (Harold Beeler, J.), rendered February 6, 2002, convicting defendant, after a nonjury trial, of attempted burglary in the second degree and possession of burglar’s tools, and sentencing him, as a persistent violent felony offender, to an aggregate term of 12 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Immediately after a resident heard footsteps on the roof of the building in question, the police found the normally-locked roof door partially open, and found defendant hiding behind an air vent on the roof of a connected building. Defendant then fled, crossing two fences topped with barbed wire, and when the police ultimately apprehended him, they found several kinds of burglar’s tools in his possession. This evidence warranted the conclusion that defendant attempted to enter the building in question, coming dangerously close to doing so had the police not intervened, and that he did so with intent to commit a crime therein (see People v Castillo, 47 NY2d 270, 277-278 [1979]; People v Bracey, 41 NY2d 296 [1977]; People v Cherry, 282 AD2d 333 [2001], lv denied 96 NY2d 827 [2001]). Concur—Mazzarelli, J.P., Saxe, Friedman, Marlow and Gonzalez, JJ.